DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.

In response to applicant's amendments and/or argument that the reference Perras (U.S. Pub. No. 20210211870) fails to show certain features of applicant’s invention (i.e. “continuing to use the first lower-layer identity for examining the source of each sidelink data frame received from the first UE until a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE.”).
The Applicant further specifically argued and/or stated that: “As recited in amended claims 1 and 9, after transmitting the Link Identifier Update Response message, the second UE continues to use the first lower-layer identity for examining the source of each sidelink data frame received from the first UE until a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE. In other words, both the first lower-layer identity and the new first lower-layer identity are used before a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE. And only the new first lower-layer identity is used after the sidelink data frame with the source set to the new first lower-layer identity is received from the first UE.” (Emphasis Addedd).

In response the Examiner respectfully disagrees with the Applicant’s arguments because the Applicant’s claimed limitation in question is very broad and/or vague. Thus, contrary to the Applicant’s arguments as highlighted above, the at least claimed limitation in question does not recite the Applicant’s invention as argued above.
 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the claimed limitations does not mention “when” (i.e. after or before) the continuing or continue step is performed. Furthermore, the at least claimed limitation does not specify using “only” the new first lower-layer identity as argued by the Applicant.
As discussed in the previous office action, the claim does not uniquely and/or particularly define the at least limitation in question (i.e. “continuing to use the first lower-layer identity for examining the source of each sidelink data frame received from the first UE until a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE.”) so as to be distinguished from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.
In this case, the Examiner kindly directs the Applicant to reference Perras: In fig. 7, fig. 9, ¶ [0088], and ¶ [0094], which discussed the concept wherein after the initial setup procedure, an ongoing communication (i.e. sidelink communication) is established between a Source UE and a Destination UE using L2 IDs respectfully (see fig. 7, #701-#703 and fig. 9). Perras further discussed the concept of communicating New L2 IDs from Source UE to the Destination UE, and updating (i.e. changing) the L2 IDs to new L2 IDs (see fig. 7, #730-#706, fig. 9, and ¶ [0022]), and perform ongoing communication using the New L2 IDs (see, fig. 7, #707).

Secondly, the Applicant’s claimed invention (i.e. claims 1 and 5) merely mentioned in the preamble the concept “to change sidelink identity” without providing any further details in the body of the claims. The claimed invention does not discuss “how” or “when” a sidelink identity is changed, thus the at least claimed limitation in question (i.e. the step of “continuing or continue”) is very broad, vague, and/or unclear as discussed above.

Thus, given the at least claimed limitations in question its’ broadest reasonable interpretation, the Examiner believes that the prior art reference teaches the at least claimed limitation i.e. continuing to use the first lower-layer identity for examining the source of each sidelink data frame received from the first UE (fig. 7, ongoing communication using L2 IDs #1, and fig. 9) until a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE (fig. 7, 730-707, after communicating New L2 IDs, perform updates/synchronization (i.e. changes) and perform ongoing communication using New L2 IDs and fig. 9, pp0010). Therefore, it is believed that Perras teaches the claim limitations.

In regards to independent claim 5 and 13, the Examiner kindly directs the Applicant to the same and/or similar response as discussed above for claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perras et al. (US Publication No. 20210211870).

As to claims 1 and 9, Perras teaches a method for a second UE (User Equipment) to change sidelink identity associated with a first UE for a sidelink unicast link (fig. 7, #720, updating source L2 ID in direct link communication, and pp0093, and fig. 9), comprising: establishing the sidelink unicast link with the first UE, wherein a first lower-layer identity of the first UE and a second lower-layer identity of the second UE are used for communicating between the first UE and the second UE via the sidelink unicast link (fig. 7, #703 ongoing communication session between source UE and peer UE, and fig. 9); receiving a Link Identifier Update Request message from the first UE (fig. 7, #730, and fig. 9), wherein the Link Identifier Update Request message includes a new first lower-layer identity of the first UE  and the Link Identifier Update Request message is transmitted using the first lower layer identity as a source; (fig. 7, #730, request message with the new source L2 ID, and fig. 9); transmitting a Link Identifier Update Response message to the first UE in response to reception of the Link Identifier Update Request message, wherein the Link Identifier Update Response message is transmitted using the first lower layer identity as a destination (fig. 7, #750, response message, and fig. 9); and continuing to use the first lower-layer identity for examining the source of each sidelink data frame received from the first UE until a sidelink data frame with the source set to the new first lower-layer identity is received from the first UE (fig. 7, #703, #730, #707, after receiving message with new source L2 ID, communication ongoing using new source L2 ID, and pp0094, the WTRU may need to keep receiving traffic on its old L2 ID until the change of L2 ID is confirmed by its peer WTRU, and fig. 9, pp0010).  
As to claims 2 and 10, Perras teaches further comprising: using the first lower-layer identity as a source and the new first lower-layer identity as a source for filtering received sidelink data frames before a very first sidelink data frame with the new first lower-layer identity is received from the first UE or successful transmission of the Link Identifier Update Response message has been confirmed (fig. 7, #760, #707, and fig. 9).  
As to claims 3 and 11, Perras teaches further comprising: using the new first lower-layer identity as a source for filtering received sidelink data frames after a very first sidelink data frame with the new first lower-layer identity is received from the first UE or successful transmission of the Link Identifier Update Response message has been confirmed (fig. 7, #760, #707, and fig. 9).  
As to claims 4 and 12, Perras teaches wherein a lower-layer identity of the first lower-layer identity, the new first lower-layer identity, and/or the second lower-layer identity is a Layer-2 identity or a Layer-1 identity (fig. 7, L2 ID, and fig. 9).  
As to claims 5 and 13, Perras teaches a method for a first UE (User Equipment) to change sidelink identity for a sidelink unicast link associated with a second UE (fig. 7, #710, updating source L2 ID in direct link communication, and pp0093, and fig. 9), comprising: establishing the sidelink unicast link with the second UE, wherein a first lower-layer identity of the first UE and a second lower-layer identity of the second UE are used for communicating between the first UE and the second UE via the sidelink unicast link (fig. 7, #703 ongoing communication session between source UE and peer UE, and fig. 9); transmitting a Link Identifier Update Request message to the second UE (fig. 7, #730, and fig. 9), wherein the Link Identifier Update Request message includes a new first lower-layer identity of the first UE and the Link Identifier Update Request message is transmitted using the first lower-layer identity as a source (fig. 7, #730, request message with the new source L2 ID, and fig. 9); receiving a Link Identifier Update Response message from the second UE, wherein the Link Identifier Update Response message is transmitted using the first lower-layer identity as a destination (fig. 7, #750, response message, and fig. 9); and continuing to use the first lower-layer identity for examining the destination of each sidelink data frame received from the second UE until a sidelink data frame with the destination set to the new first lower-layer identity is received from the second UE (fig. 7, #703, #750, #707, message with new source L2 ID, and pp0094, the WTRU may need to keep receiving traffic on its old L2 ID until the change of L2 ID is confirmed by its peer WTRU, and fig. 9).  
As to claims 6 and 14, Perras teaches further comprising: using the first lower-layer identity as a destination and the new first lower-layer identity as a destination for filtering received sidelink data frames before a very first sidelink data frame with the new first lower-layer identity is received from the second UE (fig. 7, #750, #705, #707, synchronization to use new L2 ID, and fig. 9, and pp0122,  former L2 IDs are still used as the source/destination IDs for this message. After receiving the response message, the source WTRU replies with an acknowledgement message 760 which includes the new target L2 ID IE. However, the former L2 ID of the target is still used as the destination ID for this message).  
As to claims 7 and 15, Perras teaches further comprising: using the new first lower-layer identity as a destination for filtering received sidelink data frames after a very first sidelink data frame with the new first lower-layer identity is received from the second UE (fig. 7, #750, #705, #707, synchronization to use new L2 ID, and fig. 9, and pp0122, former L2 IDs are still used as the source/destination IDs for this message. After receiving the response message, the source WTRU replies with an acknowledgement message 760 which includes the new target L2 ID IE. However, the former L2 ID of the target is still used as the destination ID for this message).  
As to claims 8 and 16, Perras teaches wherein a lower-layer identity of the first lower-layer identity, the new first lower-layer identity, and/or the second lower-layer identity is a Layer-2 identity or a Layer-1 identity (fig. 7, L2 ID, and fig. 9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645